People v Hill (2022 NY Slip Op 05482)





People v Hill


2022 NY Slip Op 05482


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Sept. 30, 2022.)


MOTION NO. (849/18) KA 16-01773.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vQUENTIN HILL, ALSO KNOWN AS QUINTON HILL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.